Citation Nr: 1435263	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  12-31 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kate Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).


CONCLUSION OF LAW

The criteria for service connection for PTSD have not all been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in August 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  VA afforded the Veteran an adequate examination and obtained an adequate expert opinion in February 2011, along with an addendum to the examination in March 2011.  The examiner considered the relevant history of the Veteran's psychiatric condition, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.


II.  Merits of the Claim

The Veteran contends that service connection is warranted for PTSD on the basis that he presently suffers from PTSD due to in-service stressors.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

There are particular requirements for establishing service connection for PTSD. Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. 38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id.; see also 38 C.F.R. § 4.125(a) (2013).

The Veteran underwent a VA examination in February 2011.  At the examination, the Veteran recounted several of his experiences while serving in Vietnam.  Specifically, he stated that while on a reconnaissance mission in Vietnam he witnessed one of the Vietnamese scouts in his patrol get his foot blown off in a booby trap.  The Veteran also recounted a near drowning incident in which he thought he was dead but then felt his sergeant pulling him to the surface of the water. 

Based on the Veteran's description of the events he experienced while in-service, the examiner found that he does meet the PTSD criterion A in the DSM-IV, which requires the person to have been exposed to a traumatic event.

The examiner further found the Veteran meets the criterion B which requires persistent avoidance and numbing of general responsiveness.  In so finding, the examiner relied on the Veteran's testimony and the Veteran's wife's observations of the Veteran's daily functioning and behaviors.  Notably, the Veteran indicated he thinks about the war frequently and therefore, relives the trauma experienced while in Vietnam.

The examiner explained, however, that the Veteran does not meet the persistent increased arousal criterion necessary for a diagnosis of PTSD under DSM-IV.  Relying on the information provided by the Veteran and his wife, the examiner found the Veteran showed no evidence of difficulty sleeping.  To the contrary, the Veteran's wife indicated the Veteran "sleeps good at night", and that he takes naps throughout the day.  Moreover, there is no evidence of outbursts of anger.  While the Veteran's wife noted the Veteran can get irritable with her, she indicated he was calm towards others.  No instances of jumps or flinches any more than most people would react towards an unexpected noise and no evidence of exaggerated startled response in unsuspecting situations.  The Veteran did note that he is "watchful" when in public but feels safe and comfortable in his own home.  Based on the above responses, the examiner concluded the Veteran does not meet the criterion regarding persistent increased arousal.  Because the Veteran was found not to meet all the criterion found in the DSM-IV, the examiner concluded the Veteran does not have a diagnosis of PTSD.

The Board takes note that the examiner did not find the Veteran was not suffering from PTSD due to a lack of occurrence of an in-service stressor but rather for a lack of meeting a different criterion for PTSD.  In particular, the examiner found the Veteran does not presently suffer from persistent increased arousal.  

While the examiner found the Veteran does not satisfy the criteria for PTSD, the examiner did find the Veteran's present symptoms and past psychiatric treatment notes to be consistent with a diagnosis of major depression.  Notably, the April 2011 rating decision, which the Veteran appeals herein, did find the Veteran has a diagnosis of major depression, previously claimed as PTSD, and his major depression was service-connected and assigned a 10 percent disability rating, effective May 5, 2009.

The Board has considered that some of the Veteran's VA treatment records during the pendency of this appeal contain diagnoses  of PTSD, for example, in September 2009 and April 2010.  However, these VA treatment records do not provide explanations as to how the criteria for PTSD were met, thus, it is not clear that these diagnoses were based on the criteria in the DSM-IV as required by 38 C.F.R. § 4.25(a).  Moreover, the February 2011 examiner provided detailed explanations as to how each DSM-IV criterion was or was not met.  Additionally, the February/March 2011 examiner reviewed all the medical records, including the VA treatment records that diagnosed PTSD, and concluded that based on his symptomatology he met the criteria for a diagnosis of Major Depressive Disorder, but not PTSD. In fact, in the March 2011 opinion, the examiner discussed the Veteran's entire medical history in addressing the psychiatric diagnosis and whether it was attributable to service, and concluded that he had exhibited PTSD symptoms but not PTSD. Because of the reasoning explained in the February and March 2011 reports, the Board affords these determinations as to what psychiatric condition or conditions the Veteran has, and has had throughout the pendency of the claim, more probative weight than the unexplained diagnoses found in the VA treatment records.  Ultimately, these opinions were that the Veteran does not have PTSD, but rather suffers from major depressive disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that most of the value of a medical opinion lies in its reasoning).  

Upon review, the Board finds the February and March 2011 examiner's opinions outweigh the September 2009 and April 2010 diagnoses of PTSD leading the Board to conclude the Veteran does not presently suffer from PTSD in accordance with 38 C.F.R. §4.125(a), nor has the Veteran suffered from PTSD during the pendency of the claim.  See also McClain v. Nicholson, 21 Vet.App. 319, 321 (2007) (the "current disability" requirement for service connection may be satisfied by establishing disability either at the time of filing or during the pendency of the claim).  Overall, the February 2011 examination and March 2011 addendum to the examination were thorough, supported by explanation and considered the Veteran's history and relevant longitudinal complaints as well as the observations of the Veteran's wife, who was present at the examination.

The Veteran has asserted that he has PTSD.  VA regulation specifically requires a medical diagnosis of PTSD.  38 C.F.R. § 3.304(f).  Even if this were not the case, the Board would conclude that the Veteran is not competent to diagnose PTSD.  Although it is an error to categorically reject a non-expert (layperson) diagnosis, laypersons are not competent to diagnosis all conditions.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The U.S. Court of Appeals for the Federal Circuit provided guidance in explaining that a layperson would be competent to diagnose a simple condition, such as a broken leg, but not a complex condition, such as a type of cancer.  Jandreau, 492 F.3d at 1377 n.4.  Another factor for consideration is whether the diagnosis could be made simply through observation with one's senses.  See. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Employing the DSM-IV to distinguish between psychiatric diagnoses or determine if the criteria for a diagnosis have all been met is not within the realm of knowledge of a layperson.  It is not a determination that can be made solely by observation through one's senses.  Rather it is a complex determination, more similar to determining a form of cancer than diagnosing a broken leg.  Under the facts of this case, the Board concludes that the Veteran's own diagnosis is not competent evidence.

Based on all evidence of record and for the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that the Veteran has a diagnosis of PTSD during the pendency of the claim/appeal.  Therefore, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for posttraumatic stress disorder is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


